Appeal from a judgment of the Supreme Court at Special Term, entered March 27, 1971 in Sullivan County, which granted petitioner’s application, in a proceeding brought pursuant to CPLR article 78, to annul a determination of appellants denying his application for transfer to him of a restaurant liquor license. The reason for disápproval was that information furnished to the appellants caused them to conclude that the applicant was not the sole party in interest in the application and the premises. While it appears beyond question that respondent’s father-in-law is furnishing funds for the purchase of the premises to be licensed, it is also clear that title will be placed in the name of respondent who will be in charge of the operation of the business. There is other investigative evidence suggesting the seller is in some financial difficulty with loan sharks, and that underworld characters from New York City have frequented his place of business, but there is no evidence that respondent has or ever had any connection with this criminal element. There has been full disclosure of financial affairs and business connections by both respondent and his father-in-law. Appellants’ other sources of information are unimpressive and the grounds for rejection are without any reasonable basis in fact, being supported only by speculation and conjecture. Under such circumstances, its determination was properly annulled (Matter of Sled Hill Cafe v. Hostetter, 22 N Y 2d 607; Matter of Santini Rests. v. State Liq. Auth., 32 A D 2d 514). Judgment affirmed, with costs. Herlihy, P. J., Sweeney, Kane and Reynolds, JJ., concur; Staley, Jr., J., not voting.